DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 12-22 in the reply filed on 1 April 2021 is acknowledged.  The traversal is on the ground that it would not be unduly burdensome to search the two methods because both methods require hydrocracking a polynuclear aromatic hydrocarbon feed in the presence of a catalyst and hydrogen as a step in the method.  This is not found persuasive because of the same detailed reasoning set forth in the previous Office Action mailed 2 February 2021.  It is noted that overlapping limitations between groups of claims does not foreclose the possibility for a restriction if the claims as a whole encompass different additional limitations that would not be found within the same search of the claims.  As previously stated, the search of the two groups at issue here would not be coextensive in scope.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 3,166,489).
With respect to claims 12, 13, and 15-22, Mason discloses a method comprising: (a) hydrocracking a hydrocarbon feed in the presence of hydrogen and a metal catalyst at 550°F to 900°F (288°C to 482°C), 500 psi to 3000 psi, 0.1 to 3.0 LHSV, hydrogen rate of 1500-6000 scf/bbl to form a first product (see Mason, column 7, lines 8-19); (b) separating the first product into an overhead stream and a bottoms stream (see Mason, 
Mason does not explicitly disclose wherein the hydrocarbon feed comprising the exact boiling point, sulfur, and PNA content characteristics as specified.
However, inasmuch as Mason discloses wherein the feed may be coker distillate and heavy catalytic cycle oil – i.e. the same as the exemplary feeds of the claimed method – then it follows that the feed(s) of Mason would have the same or similar characteristics as that claimed including boiling point, sulfur, and PNA content.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
With respect to claims 21 and 22, inasmuch as Mason discloses treatment of the same feed material under overlapping hydrocracking conditions as that specified, then the person having ordinary skill in the art would readily expect that the results obtained would be the same as specified, including hydrocracking conversion of the multi-ring In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Csiscery (US 3,632,500), Stine (US 4,961,839), Chen (US 4,764,266), Sanborn (US 5,364,514), Saunders (US 5,464,526), and Brown (US 2018/0134965).  The cited art generally discloses multi-stage hydroprocessing method for treatment of hydrocarbons comprising aromatic or polyaromatic constituents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771